EXHIBIT 10.1

 

       LOGO [g26549ex10_1logo.jpg]

 

Devon Energy Corporation

ID: 73-1567067 333 West Sheridan Avenue

Oklahoma City, Oklahoma 73102-5015      

 

 

 

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

AND AWARD AGREEMENT

 

 

 

 

 

Participant Name

Grant Date: Grant Date Grant Type: RSA

 

 

 

Effective Grant Date, you have been granted a Restricted Stock Award of Number
of Shares Granted shares of Devon Energy Corporation (the “Company”) Common
Stock. These shares are restricted until the vesting date shown below.

 

Anniversary of

Grant Date

% of Shares to

Vest

1st Anniversary 100%

 

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Company’s 2015
Long-Term Incentive Plan and the Award Agreement, both of which are attached and
made a part of this document.

 

 



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

2015 LONG-TERM INCENTIVE PLAN

NON-MANAGEMENT DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) entered into as of
Grant Date (the “Date of Grant”), by and between Devon Energy Corporation (the
“Company”) and Participant Name (the “Participant”);

WITNESSETH:

WHEREAS, the Company has previously adopted the “Devon Energy Corporation 2015
Long-Term Incentive Plan” (the “Plan”); and

WHEREAS, the Participant is a nonemployee director of the Company and it is
important to the Company that the Participant be encouraged to remain a director
of the Company; and

WHEREAS, in recognition of such facts, the Company desires to award to the
Participant Number of Shares Granted shares of the Company’s Common Stock under
the Plan subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1.           The Plan.    The Plan, a copy of which is attached hereto, is
hereby incorporated by reference herein and made a part hereof for all purposes,
and when taken with this Agreement shall govern the rights of the Participant
and the Company with respect to the Award (as defined below).

2.           Grant of Award.  The Company hereby grants to the Participant an
award (the “Award”) of Number of Shares Granted shares of the Company’s Common
Stock (the “Restricted Stock”), on the terms and conditions set forth herein and
in the Plan.

3.           Terms of Award.

(a)          Escrow of Shares.   A certificate or book-entry registration
representing the Restricted Stock shall be issued in the name of the Participant
and shall be escrowed with the Secretary subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement.

(b)          Vesting.    100% of the shares of the Restricted Stock is scheduled
to vest on the first anniversary date of the Date of Grant (the “Vesting Date”).
If the Participant’s Date of Termination has not occurred as of a Vesting Date,
then the Participant shall be entitled, subject to the applicable provisions of
the Plan and this Agreement having been satisfied, to receive on or within a
reasonable time after the Vesting Date, the shares scheduled to vest as of the
Vesting Date. The portion of the Restricted Stock that has vested pursuant to
the terms of this Agreement shall be deemed “Vested Stock.”



--------------------------------------------------------------------------------

The Participant shall forfeit the unvested portion of the Award (including the
underlying Restricted Stock and “Accrued Dividends”) upon the occurrence of the
Participant’s Date of Termination unless the Award becomes vested under the
circumstances described in paragraphs (i), (ii) or (iii) below.

(i)        The Award shall become fully vested upon the occurrence of a Change
in Control Event which occurs prior to the Participant’s Date of Termination.

(ii)       The Award shall become fully vested upon the Participant’s Date of
Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s death. The Committee may, in its sole discretion, elect to
accelerate vesting of all or any portion of the Award if the Date of Termination
occurs by reason of the Participant’s disability or occurs under other special
circumstances (as determined by the Committee).

(iii)      The Award shall become fully vested upon the Participant’s Date of
Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s Mandatory Retirement.

(c)          Voting Rights and Dividends.     The Participant shall have all of
the voting rights attributable to the shares of Restricted Stock. Regular
quarterly cash dividends declared and paid by the Company with respect to the
shares of Restricted Stock shall be paid to the Participant. Any extraordinary
dividends declared and paid by the Company with respect to shares of Restricted
Stock (“Accrued Dividends”) shall not be paid to the Participant until such
Restricted Stock becomes Vested Stock. Accrued Dividends shall be held by the
Company as a general obligation and paid to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.

(d)          Vested Stock - Removal of Restrictions.      Upon Restricted Stock
becoming Vested Stock, all restrictions shall be removed from the certificates
or book-entry registrations and the Stock Plan Administrator will provide each
participant a Confirmation of Release, representing such Vested Stock free and
clear of all restrictions, except for any applicable securities laws
restrictions, together with a check in the amount of all Accrued Dividends
attributed to such Vested Stock without interest thereon.

4.           Legends.   The shares of Restricted Stock which are the subject of
the Award shall be subject to the following legend:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERRABLE ONLY IN ACCORDANCE WITH THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT DATED GRANT DATE FOR THE DEVON ENERGY
CORPORATION 2015 LONG-TERM INCENTIVE PLAN. ANY ATTEMPTED TRANSFER OF THE SHARES
OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION
OF SUCH AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE
AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF DEVON ENERGY CORPORATION.”

5.         Delivery of Forfeited Shares.   The Participant authorizes the
Secretary to deliver to the Company any and all shares of Restricted Stock that
are forfeited under the provisions of this Agreement. The Participant further
authorizes the Company to hold as a general obligation of the Company any
Accrued Dividends and to pay such dividends to the Participant at the time the
underlying Restricted Stock becomes Vested Stock.

6.         Nontransferability of Award.    The Participant shall not have the
right to sell, assign, transfer, convey, dispose, pledge, hypothecate, burden,
encumber or charge the Award or any Restricted Stock or any interest therein in
any manner whatsoever.

7.         Notices.     All notices or other communications relating to the Plan
and this Agreement as it relates to the Participant shall be in writing and
shall be delivered electronically, personally or mailed (U.S. mail) by the
Company to the Participant at the then current address as maintained by the
Company or such other address as the Participant may advise the Company in
writing.

 

2



--------------------------------------------------------------------------------

8.         Binding Effect and Governing Law.   This agreement shall be
(i) binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and assigns except as may be limited by the Plan,
and (ii) governed and construed under the laws of the State of Oklahoma.

9.         Award Subject to Claims of Creditors.    The Participant shall not
have any interest in any particular assets of the Company, its parent, if
applicable, or any Subsidiary or Affiliated Entity by reason of the right to
earn an Award (including Accrued Dividends) under the Plan and this Agreement,
and the Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Agreement.

10.       Captions.    The captions of specific provisions of this Agreement are
for convenience and reference only, and in no way define, describe, extend or
limit the scope of this Agreement or the intent of any provision hereof.

11.       Counterparts.        This Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.

12.       Definitions.   Words, terms, or phrases used in this Agreement shall
have the meaning set forth in this Section 12. Capitalized terms used in this
Agreement but not defined herein shall have the meaning designated in the Plan.

(a)          “Accrued Dividends” has the meaning set forth in Section 3(c).

(b)          “Agreement” has the meaning set forth in the preamble.

(c)          “Award” has the meaning set forth in Section 2.

(d)          “Company” has the meaning set forth in the preamble.

(e)          “Date of Grant” has the meaning set forth in the preamble.

(f)           “Date of Termination” means the first day occurring on or after
the Date of Grant on which the Participant is not a member of the Board.

(g)          “Mandatory Retirement” means the Participant’s mandatory retirement
from the Board of Directors at the next annual meeting of shareholders following
the date the Participant reaches his 73rd birthday.

(h)          “Restricted Stock” has the meaning set forth in Section 2.

(i)           “Vested Stock” has the meaning set forth in Section 3(b).

(j)           “Vesting Date” has the meaning set forth in Section 3(b).

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

“COMPANY” DEVON ENERGY CORPORATION a Delaware corporation “PARTICIPANT”
Participant Name